          Case 1:19-cr-00134-LAP Document 93
                                          92 Filed 09/03/21
                                                   09/02/21 Page 1 of 1




                                        The Law Office of
                                     Bertram C. Okpokwasili
                                   201 Montgomery Street, 2nd Fl, Suite 263
                                          Jersey City, N.J. 07302
                                        Telephone: (201) 771-0394
                                           Fax: (201) 839-3352
Bertram C. Okpokwasili, Esq.*
Email: Bertram@bcolawfirm.com
_____________
* Member of the New York Bar and New Jersey Bar

BY ECF                                                                September 02, 2021

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re: United States of America v. Augustine Hernandez Diaz
                             Docket No. 1:19-cr-00134-(LAP)
Dear Judge Preska:

        Defense counsel respectfully submits to the Court this request to adjourn the September
14, 2021 sentencing in the above referenced matter to October 14, 2021 or to a date soon thereafter
that is convenient for the Court’s schedule. The reason for this request is see if conditions with
the variant improves and to give Defense the opportunity to attempt to get family members to his
sentencing.   AUSA Nicholas Chiuchiolo, on behalf of the Government, consents to this request.
Should the Court have any questions or require additional information please contact me.
                                                                  Respectfully,

                                                                  /s/ BCO

                                                                  Bertram C. Okpokwasili, Esq.
CC: AUSA(s) Nicholas Chiuchiolo via ECF



                                            Sentencing is adjourned to October 14, 2021
                                            at 12:30 p.m. SO ORDERED.
                                                                                           9/3/2021
